Exhibit 10.4


INTERDIGITAL, INC.
TERM SHEET FOR STOCK OPTION AWARD

InterDigital, Inc. (the “Company”), hereby grants to the Participant named below
an option (the “Option”) to purchase the number of shares of the Company’s
Common Stock specified below at the exercise price per Share (the “Exercise
Price”) specified below, upon the terms and subject to the conditions set forth
in this Term Sheet for Stock Option Award (the “Term Sheet”), the Standard Terms
and Conditions of Stock Option Award (the “Standard Terms and Conditions”) and
the equity plan specified below (the “Plan”). Capitalized terms not defined
herein have the meanings set forth in the Plan or the Standard Terms and
Conditions.
Plan:     The Company’s 2017 Equity Incentive Plan
Name of Participant:    ___________________________________
Grant Number:    ___________________________________
Grant Date:    ___________________________________
Expiration Date:    The seventh anniversary of the Grant Date
Number of Shares Granted:    ___________________________________
Type of Option:    ___________________________________
Exercise Price:    ___________________________________
Vesting Schedule:
The Option vests as follows, subject to Participant continuing to be a Service
Provider through each vesting date, provided that the Option may vest earlier
pursuant to the Standard Terms and Conditions.

Vest Date
Number of Options Vesting
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________
_______________________________

Pro-rated Vesting:
If Participant’s employment is terminated by the Company or any Parent,
Subsidiary, or Affiliate of the Company (as applicable, the “Employer”) without
Cause or by reason of Participant’s death or Disability, the Option will vest as
to a prorated portion, subject to Participant’s execution of a release of claims
in favor of the Company within 60 days following termination of employment,
except that no release is required for a



- 1 -

--------------------------------------------------------------------------------




termination of Participant’s employment due to death or Disability. Such
pro-rata portion will be determined by multiplying the total number of shares
subject to the then-unvested portion of the Option by the fraction equal to the
number of days during the period beginning on the later of the Grant Date or the
most recent vesting date and ending on the third anniversary of the Grant Date
(the “Restricted Period”) for which Participant was employed by the Employer
divided by the total number of days during the Restricted Period.
Accelerated Vesting:
If Participant’s employment is terminated within 1 year following a Change in
Control, either by the Employer other than for Cause, death, or Disability or by
Participant for Good Reason, 100% of the then‑unvested portion of the Option
will vest upon termination, subject to Participant’s execution of a release of
claims in favor of the Company within 60 days following termination of
employment.

Termination Period:
This Option will be exercisable for 6 months after Participant ceases to be a
Service Provider for any reason other than termination of Participant’s Service
Provider status for Cause, unless such termination is due to Participant’s death
or Disability, in which case this Option will be exercisable for 12 months after
Participant ceases to be a Service Provider; provided, however, that if
Participant dies during such 6-month post-termination exercise period, the
Option may be exercised following Participant’s death for 12 months after
Participant’s death. If Participant’s Service Provider status is terminated by
the Company for Cause, the entire Option, whether or not then vested and
exercisable, will be immediately forfeited and canceled as of the date of such
termination. Notwithstanding the foregoing sentence, in no event may this Option
be exercised after the Expiration Date listed above and may be subject to
earlier termination as provided in Section 16(c) of the Plan.

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that the Option will be subject to, the terms of
this Term Sheet, the Plan, and the Standard Terms and Conditions.


- 2 -

--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS OF STOCK OPTION AWARD
These Standard Terms and Conditions apply to a Stock Option Award granted under
the InterDigital, Inc. 2017 Equity Incentive Plan (the “Plan”), which is
evidenced by the Term Sheet for Stock Option Award (the “Term Sheet”).
1.Grant of Option. The Company has granted to the individual (the “Participant”)
named in the Term Sheet an option (the “Option”) to purchase the number of
Shares set forth in the Term Sheet at the exercise price per Share set forth in
the Term Sheet (the “Exercise Price”), subject to all of the terms and
conditions herein and in the Term Sheet and the Plan, which are incorporated
herein by reference. Subject to Section 22(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of the Term Sheet and this Standard Terms and Conditions of Stock
Option Award (together, the “Award Agreement”), the terms and conditions of the
Plan will prevail. Capitalized terms not defined herein have the meanings set
forth in the Plan or the Term Sheet.
If designated in the Term Sheet as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an ISO under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). However, if this Option is
intended to be an ISO, to the extent required under the $100,000 rule of Code
Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
Further, if for any reason this Option (or portion thereof) will not qualify as
an ISO, then, to the extent of such nonqualification, such Option (or portion
thereof) will be regarded as a NSO granted under the Plan. In no event will the
Administrator, the Company or any Parent or Subsidiary or any of their
respective employees or directors have any liability to Participant (or any
other person) due to the failure of the Option to qualify for any reason as an
ISO.
2.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
3.    Termination of Relationship as a Service Provider. Unless otherwise
provided by the Administrator, on the date that Participant ceases to be a
Service Provider, if Participant is not vested as to the entire Option, the
Shares covered by the unvested portion of the Option will revert to the Plan.
Following termination of Participant’s Service Provider status, the Option may
be exercised to the extent that the Option is vested on the date of termination
within the applicable period of time specified in the Term Sheet, but in no
event later than the Expiration Date set forth in the Term Sheet. If the Option
is not so exercised within such applicable period of time or by the Expiration
Date (as applicable), the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(a)    Death of Participant. If Participant dies while a Service Provider, the
Option may be exercised by Participant’s designated beneficiary in accordance
with the provisions of this Section 3, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by Participant, then
the Option may be exercised by the personal representative of Participant’s
estate or by the person(s) to whom the


- 1 -

--------------------------------------------------------------------------------




Option is transferred pursuant to Participant’s will or in accordance with the
laws of descent and distribution.
(b)    Tolling Expiration.
(i)    If the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon Participant’s death or Disability)
would result in liability under Section 16(b), then the Option will terminate on
the earlier of (A) the Expiration Date set forth in the Term Sheet, or (B) the
10th day after the last date on which such exercise would result in liability
under Section 16(b); or
(ii)    if the exercise of the Option following the termination of Participant’s
status as a Service Provider (other than upon Participant’s death or Disability)
would be prohibited at any time solely because the issuance of Shares would
violate the registration requirements under the Securities Act, then the Option
will terminate on the earlier of (A) the Expiration Date set forth in the Term
Sheet or (B) the expiration of a 30-day period after the termination of
Participant’s status as a Service Provider during which the exercise of the
Option would not be in violation of such registration requirements.
4.    Exercise of Option.
(a)    Right to Exercise. This Option may be exercised only within the term set
out in the Term Sheet, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.
(b)    Method of Exercise. This Option will be exercisable in a manner and
pursuant to such procedures as the Administrator may determine, which procedure
will require Participant to state that he/she is electing to exercise the Option
(the “Exercise Notice”), the number of Shares in respect of which the Option is
being exercised (the “Exercised Shares”), and will require Participant to make
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice will be accompanied
by payment of the aggregate Exercise Price as to all Exercised Shares together
with any applicable tax withholding. This Option will be deemed to be exercised
upon receipt by the Company of such Exercise Notice accompanied by the aggregate
Exercise Price.
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;
(c)    consideration received by the Company under its customary cashless
exercise program; or


- 2 -

--------------------------------------------------------------------------------




(d)    surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares,
provided that accepting such Shares, in the sole discretion of the
Administrator, will not result in any adverse accounting consequences to the
Company.
6.    Tax Obligations.
(a)    Withholding Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.
(b)    Notice of Disqualifying Disposition of ISO Shares. If the Option granted
to Participant herein is an ISO, and if Participant sells or otherwise disposes
of any of the Shares acquired pursuant to the ISO on or before the later of (i)
the date 2 years after the Grant Date, or (ii) the date 1 year after the date of
exercise, Participant will immediately notify the Company in writing of such
disposition. Participant agrees that Participant may be subject to income tax
withholding by the Company on the compensation income recognized by Participant.
(c)    Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional 20% federal income tax, and (iii) potential penalty and
interest charges. The Discount Option may also result in additional state
income, penalty, and interest charges to Participant. Participant acknowledges
that the Company cannot and has not guaranteed that the IRS will agree that the
per Share Exercise Price of this Option equals or exceeds the Fair Market Value
of a Share on the Grant Date in a later examination. Participant agrees that if
the IRS determines that the Option was granted with a per Share Exercise Price
that was less than the Fair Market Value of a Share on the Grant Date,
Participant will be solely responsible for Participant’s costs related to such a
determination.
7.    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).


- 3 -

--------------------------------------------------------------------------------




After such issuance, recordation, and delivery, Participant will have all the
rights of a shareholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.
8.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE
SERVICE RECIPIENT) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
9.    Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Office of the General Counsel
at the Company at InterDigital, Inc., 200 Bellevue Parkway, Suite 300,
Wilmington, DE 19809, or at such other address as the Company may hereafter
designate in writing.
10.    Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
11.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
will inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
12.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Subject to the terms of the Award Agreement and
the Plan, the Company will not be required to issue any certificate or
certificates for Shares hereunder prior to


- 4 -

--------------------------------------------------------------------------------




the lapse of such reasonable period of time following the date of exercise of
the Option as the Administrator may establish from time to time for reasons of
administrative convenience.
13.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
14.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Option by electronic
means, and Participant hereby consents to receive such documents by electronic
delivery.
15.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
16.    Agreement Severable. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
17.    Amendment, Suspension or Termination of the Plan. By accepting this
Option, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read, and understood a description of the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.
18.    Governing Law and Venue. This Agreement will be governed by the laws of
the Commonwealth of Pennsylvania, without giving effect to the conflict of law
principles thereof. For purposes of litigating any dispute that arises under
this Option or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the Commonwealth of Pennsylvania, and agree that such litigation
will be conducted in the courts of Montgomery County, Pennsylvania, or the
federal courts for the United States for the Eastern District of Pennsylvania,
and no other courts.
19.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or Applicable Laws or to otherwise
avoid imposition


- 5 -

--------------------------------------------------------------------------------




of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.
20.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.
21.    Tax Consequences. Participant has reviewed with its own tax advisors the
federal, state, local, and foreign tax consequences of this investment and the
transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) will be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
22.    Definitions.
(a)“Cause” has the meaning set forth in Participant’s employment or other
service agreement (in existence on the Grant Date), or, if no such agreement or
definition exists, means (i) willful and repeated failure of Participant to
perform substantially his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness); (ii) Participant’s
conviction of, or plea of guilty or nolo contendere to, a felony which is
materially and demonstrably injurious to the Company or any Parent, Subsidiary,
or Affiliate of the Company; (iii) willful misconduct or gross negligence by
Participant in connection with his or her service; (iv) unsatisfactory job
performance; or (v)  Participant’s breach of any material obligation or duty
owed to the Company or any Parent, Subsidiary, or Affiliate of the Company.
(b)“Good Reason” has the meaning set forth in Participant’s employment or other
service agreement (in existence on the Grant Date), or, if no such agreement or
definition exists, means any of the following events, occurring without
Participant’s prior written consent: (i) any material reduction in Participant’s
base salary (other than a proportionate reduction in salary which is applied to
a majority of the Employer’s employees); (ii) a material diminution of
Participant’s duties or responsibilities within the Employer; and (iii) a
relocation of Participant’s primary work location (or office) by a distance of
more than 50 miles. Notwithstanding the foregoing, Good Reason shall only exist
if Participant provides the Employer with written notice within 90 days of the
initial occurrence of any of the foregoing events or conditions, and the
Employer or any successor or Affiliate of the Employer fails to eliminate the
conditions constituting Good Reason within 30 days after receipt of written
notice of such event or condition from Participant. Participant’s resignation
from employment with the Employer for Good Reason must occur within 6 months
following the initial occurrence of one of the foregoing events or conditions.






- 6 -